The Disciplinary Review Board having filed with the Court its decision in DRB 18-041, concluding that Edward Glen Johnson of Hackensack, who was admitted to the bar of this State in 1989, should be reprimanded for violating *934RPC 1.15(a) (negligent misappropriation) and RPC 1.15(d) (recordkeeping violations);
And the Disciplinary Review Board having further determined that respondent should submit monthly reconciliations of his attorney trust account to the Office of Attorney Ethics on a quarterly basis, for a period of two years;
And good cause appearing;
**122It is ORDERED that Edward Glen Johnson is hereby reprimanded; and it is further
ORDERED that respondent shall submit monthly reconciliations of his attorney trust account to the Office of Attorney Ethics on a quarterly basis, for a period of two years; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.